             Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 1 of 23 Page ID #:484
AO 93 (Rev. 11/13) Search and Seizure Warrant (USAO CDCA Rev. 04/17)



                                             UNITED STATES DISTRICT COURT
                                                                                 for the
                                                                    Central District of California

                         In the Matter of the Search of                             )
                 (Briefly describe the property to be searched or identify the      )
                                 person by name and address)                        )       Case No. 8:19-MJ-419
                                                                                    )
          Ten Digital Devices in the Custody of the Internal                        )
          Revenue Service – Criminal Investigation                                  )
                                                                                    )
                                                                                    )

                                                     SEARCH AND SEIZURE WARRANT
To:      Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

       See Attachment A

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

       See Attachment B

       Such affidavit(s) or testimony are incorporated herein by reference.

         YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m.                       at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.
          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
           for       days (not to exceed 30)               until, the facts justifying, the later specific date of                                 .


Date and time issued:            May 24, 2019, at 11:30 am                                         DOUGLASF.McCORMICK
                                                                                                                Judge’s signature

City and state:             Santa Ana, CA                                                  United States Magistrate Judge Douglas F. McCormick
                                                                                                              Printed name and title

AUSAs: Julian L. André (213.894.6683) & Brett A. Sagel (714.338.3598)
              Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 2 of 23 Page ID #:485
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:         Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                        Executing officer’s signature


                                                                                           Printed name and title
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 3 of 23 Page ID #:486



                               ATTACHMENT A

PROPERTY TO BE SEARCHED
      The following digital devices (the “SUBJECT DEVICES”) or

forensic images thereof, which are currently maintained in the

custody of the Internal Revenue Service-Criminal Investigation

(“IRS-CI”) in Los Angeles and Santa Ana, California:

      1.   Dell PowerEdge R410, bearing serial number 52RKCK1,

obtained by IRS-CI from MixinIT via consent from the court-

appointed receiver for Eagan Avenatti LLP (“EA LLP”) on or about

April 4, 2019 (“SUBJECT DEVICE 1”);

      2.   Dell PowerEdge R710, bearing serial number 2GMPCK1,

obtained by IRS-CI from MixinIT via consent from the court-

appointed receiver for EA LLP on or about April 4, 2019

(“SUBJECT DEVICE 2”);

      3.   HP ProLiant DL380 G7, bearing serial number A1979827,

obtained by IRS-CI from MixinIT via consent from the court-

appointed receiver for EA LLP on or about April 4, 2019

(“SUBJECT DEVICE 3”);

      4.   HP ProLiant DL380 G7, bearing serial number A1979828,

obtained by IRS-CI from MixinIT via consent from the court-

appointed receiver for EA LLP on or about April 4, 2019

(“SUBJECT DEVICE 4”);

      5.   HP ProLiant DL380 G7, bearing serial number A1884814,

obtained by IRS-CI from MixinIT via consent from the court-

appointed receiver for EA LLP on or about April 4, 2019

(“SUBJECT DEVICE 5”);
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 4 of 23 Page ID #:487



        6.    HP ProLiant DL160 G6, bearing serial number

MXQ9520ABM, obtained by IRS-CI from MixinIT via consent from the

court-appointed receiver for EA LLP on or about April 4, 2019

(“SUBJECT DEVICE 6”);

        7.    A black USB drive marked “27989,” which was seized by

law enforcement agents from AVENATTI on March 25, 2019.           IRS-CI

obtained the forensic image of the digital device from the

United States Attorney’s Office for the Southern District of New

York (“SDNY USAO”) on or about May 22, 2019 (“SUBJECT DEVICE

7”);

        8.    A blue and silver USB drive marked “RAEN,” which was

seized by law enforcement agents from AVENATTI on March 25,

2019.    IRS-CI obtained the forensic image of the digital device

from the SDNY USAO on or about May 22, 2019 (“SUBJECT DEVICE

8”);

        9.    A silver and purple USB drive marked “8025328,” which

was seized by law enforcement agents from VENATTI on March 25,

2019.    IRS-CI obtained the forensic image of the digital device

from the SDNY USAO on or about May 22, 2019 (“SUBJECT DEVICE

9”); and

        10.   A compact disc containing scanned copies of

miscellaneous documents that were seized by law enforcement

agents from AVENATTI’s briefcase on March 25, 2019.          The SDNY

USAO scanned the documents and placed them on the disc and

provided the disc to IRS-CI on or about May 17, 2019 (“SUBJECT

DEVICE 10”) (collectively, the “SUBJECT DEVICES”).




                                    ii
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 5 of 23 Page ID #:488



      SUBJECT DEVICES 1 through 6 are currently held in the

custody of IRS-CI in Los Angeles, California.         SUBJECT DEVICES 7

through 10 are currently held in the custody of IRS-CI in Santa

Ana, California.




                                    iii
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 6 of 23 Page ID #:489



                               ATTACHMENT B
I.    ITEMS TO BE SEIZED
      1.   The items to be seized are evidence, contraband,

fruits, and/or instrumentalities of violations of 26 U.S.C.

§ 7201 (attempt to evade or defeat tax); 26 U.S.C. § 7202

(willful failure to collect or pay over tax); 26 U.S.C. § 7203

(willful failure to pay tax or file return); 26 U.S.C. § 7212

(interference with administration of internal revenue laws); 18

U.S.C. § 152 (concealment of assets in bankruptcy); 18 U.S.C.

§ 157 (bankruptcy fraud); 18 U.S.C. § 1028A (aggravated identity

theft); 18 U.S.C. § 1343 (wire fraud); 18 U.S.C. § 1344 (bank

fraud); and 18 U.S.C. § 1957 (money laundering) (the “Subject

Offenses”), namely:

           a.    Records, documents, programs, applications, or

materials from January 2011 through March 25, 2019, relating to

the ownership of Global Baristas US, LLC (“GBUS”); Global

Baristas, LLC (“GB LLC”); GB Autosport, LLC (“GB Auto”); GB

Hospitality LLC (“GB Hospitality”); Doppio Inc. (“Doppio”);

Eagan Avenatti LLP (“EA LLP”); Avenatti & Associates, APC

(“A&A”); and Augustus LLP (collectively, the “Subject

Entities”).

           b.    Records, documents, programs, applications, or

materials from January 2011 through March 25, 2019, relating to

Michael J. Avenatti’s (“AVENATTI”) control or management of any

of the Subject Entities and/or The X-Law Group, PC (“X-Law

Group”).




                                     i
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 7 of 23 Page ID #:490



            c.   Records, documents, programs, applications, or

materials from January 2011 through March 25, 2019, relating to

the organizational or management structure of any of the Subject

Entities and/or X-Law Group.

            d.   Records, documents, programs, applications, or

materials from January 2011 through March 25, 2019, relating to

the finances of any of the Subject Entities, including assets,

income, liabilities, accounts receivable, accounts payable, and

expenses.

            e.   Records, documents, programs, applications, or

materials from January 2011 through March 25, 2019, relating to

the personal finances of Michael Avenatti (“AVENATTI”),

including information relating to AVENATTI’s assets, debts,

income, expenses, and net worth.

            f.   Records, documents, programs, applications, or

materials from January 2011 through March 25, 2019, relating to

the accounting records for AVENATTI and/or any of the Subject

Entities, including any Microsoft Dynamics NAV, QuickBooks, or

other electronic accounting data, files, or records.

            g.   Records, documents, programs, applications, or

materials from January 201 through March 25, 2019, relating to

any financial transactions, including any proposed or potential

financial transactions, involving any of the Subject Entities,

and/or AVENATTI.

            h.   Records, documents, programs, applications, or

materials from January 2011 through March 25, 2019, relating to

any payments, checks, credits, wire transfers, commodities,



                                    ii
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 8 of 23 Page ID #:491



services, or other things of value paid, provided, delivered, or

transferred, directly or indirectly, to AVENATTI and/or any of

the Subject Entities.

            i.   Records, documents, programs, applications, or

materials from January 2011 through March 25, 2019, relating to

any financial relationship between AVENATTI and/or any of the

Subject Entities on one hand and X-Law Group and/or F.M. on the

other hand.

            j.   Records, documents, programs, applications, or

materials from January 2011 through March 25, 2019, relating to

financial decisions AVENATTI and/or J.R. made on behalf of any

of the Subject Entities, including decisions to authorize

payments on behalf of any of the Subject Entities and transfer

money to or from any of the Subject Entities.

            k.   Records, documents, programs, applications, or

materials from January 2011 through March 25, 2019, relating to

communications between AVENATTI and/or J.R. and any financial

institution regarding the transfer of funds to or from any

account associated with AVENATTI and/or any of the Subject

Entities.

            l.   Records, documents, programs, applications, or

materials from January 2011 through March 25, 2019, relating to

any loans or other financing agreements, including any proposed

or potential loans or other financing agreements, involving any

of the Subject Entities and/or AVENATTI.




                                    iii
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 9 of 23 Page ID #:492



           m.    Records, documents, programs, applications, or

materials from January 2011 through March 25, 2019, relating to

the payroll obligations of the Subject Entities.

           n.    Non-privileged records, documents, programs,

applications, or materials from January 2011 through March 25,

2019, relating to the federal, state, and/or local tax

obligations, tax returns, tax liabilities, or tax payments of

any of the Subject Entities and/or AVENATTI.

           o.    Non-privileged records, documents, programs,

applications, or materials from January 2011 through March 25,

2019, relating to any liens, levies, garnishments, judgments,

encumbrances, or tax-related investigations or actions

associated with any of the Subject Entities and/or AVENATTI.

           p.    Records, documents, programs, applications, or

materials from January 2011 through March 25, 2019, relating to

attorneys’ fees or costs earned or collected by EA LLP, A&A,

and/or AVENATTI, including attorney-client fee contracts,

engagement letters, fee agreements, cost-sharing agreements,

fee-sharing agreements, settlement agreements, and client

billing records, but excluding any such records relating to the

representations of Stephanie Clifford or Julie Swetnick.

           q.    Records, documents, programs, applications, or

materials from January 2011 through March 25, 2019, relating to

any of the Subject Entities’ and/or AVENATTI’s contractual

relationships, including drafts and final versions of any

executed, proposed, or potential contracts and agreements, bills

of sale, correspondence regarding payments, and correspondence



                                    iv
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 10 of 23 Page ID #:493



regarding the cancellation or modification of contracts and/or

agreements.

            r.    Records, documents, programs, applications, or

materials from January 2011 through March 25, 2019, relating to

any of the Subject Entities’ and/or AVENATTI’s bank account

information.

            s.    Records, documents, programs, applications, or

materials from January 2011 through March 25, 2019, relating to

the physical whereabouts of AVENATTI, and/or J.R., including

calendars and calendar entries.

            t.    Records, documents, programs, applications, or

materials from April 1, 2011, to March 25, 2019, relating to

AVENATTI and/or EA LLP’s representation of Client 1, including

the approximately $4 million settlement payment that was

transferred to one of EA LLP’s California Bank & Trust attorney

trust account in or around January 2015.

            u.    Records, documents, programs, applications, or

materials from December 2016 to March 25, 2019, relating to

AVENATTI and/or EA LLP’s representation of Client 2, including

the approximately $2.75 million settlement payment that was

transferred to one of EA LLP’s California Bank & Trust attorney

trust account in or around January 2017.

            v.    Records, documents, programs, applications, or

materials relating to an agreement to purchase and the purchase

of a private Honda jet from Honda Aircraft Company LLC and/or

the funds used to purchase the private Honda jet.




                                     v
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 11 of 23 Page ID #:494



            w.    Records, documents, programs, applications, or

materials from January 1, 2014, to March 25, 2019, relating to

AVENATTI and/or EA LLP’s representation of Client 3, including

the approximately $1.6 million settlement payment that was

transferred to one of AVENATTI’s City National Bank attorney

trust account in or around January 2018.

            x.    Records, documents, programs, applications, or

materials from January 1, 2017, to March 25, 2019, relating to

AVENATTI’s, EA LLP’s, X-Law Group, and/or F.M.’s representation

of Client 4 and Client 5, including the approximately $8,146,288

payment that was transferred to one of AVENATTI’s City National

Bank attorney trust accounts in or around March 2018.

            y.    Non-privileged records, documents, programs,

applications, or materials from March 7, 2013, to March 25,

2019, relating to the settlement of litigation against the

National Football League (“NFL”) relating to the 2011 Super Bowl

(the “Super Bowl Litigation”), including documents reflecting

settlement payments, attorney fees, costs, expenses, and the

distribution of settlement proceeds to EA LLP, AVENATTI, and any

of EA LLP or AVENATTI’s clients in the Super Bowl Litigation.

            z.    Records, documents, programs, applications, or

materials from January 2013 through March 25, 2019, relating to

the payroll and tax preparation services that Paychex provided

to EA LLP and/or A&A, including any records, documents,

programs, applications, or materials relating to changes in the

payroll and tax services to be provided by Paychex.




                                     vi
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 12 of 23 Page ID #:495



            aa.   Records, documents, programs, applications, or

materials from January 2013 through March 25, 2019, relating to

the payroll and tax preparation services that Ceridian HCM Inc.

(“Ceridian”) provided to GBUS, including any records, documents,

programs, applications, or materials relating to changes in the

payroll and tax services to be provided by Ceridian.

            bb.   Records, documents, programs, applications, or

materials from January 2013 through March 25, 2019, relating to

the sale or purchase of TC Global, Inc. or Tully’s Coffee.

            cc.   Records, documents, programs, applications, or

materials from January 2013 through March 25, 2019, relating to

the purchase or sale, including any proposed or attempted

purchase or sale, of GBUS, GB LLC, or Doppio.

            dd.   Records, documents, programs, applications, or

materials from January 2013 through March 25, 2019, relating to

the value of GBUS or GB LLC.

            ee.   Records, documents, programs, applications, or

materials from January 2013 through March 25, 2019, relating to

GBUS’s and GB LLC’s merchant credit card processing accounts

(the “merchant accounts”), including contracts, agreements,

account applications, and correspondence regarding changes to

the merchant accounts.

            ff.   Records, documents, programs, applications, or

materials from January 2018 through March 25, 2019, relating to

creation, formation, business purpose, ownership agreement,

finances, of Augustus LLP.




                                    vii
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 13 of 23 Page ID #:496



            gg.   Records, documents, programs, applications, or

materials from January 2011 through March 25, 2019, relating to

the sale, rental, lease, purchase, maintenance, renovation, or

remodeling of any of AVENATTI’s residences, including his

residences in Newport Beach, California; Laguna Beach,

California; and Los Angeles, California.

            hh.   Records, documents, programs, applications, or

materials from January 2011 through March 25, 2019, relating to

continuing legal education (“CLE”) courses taken by AVENATTI,

including any professional responsibility CLE courses, ethics

CLE courses, or tax CLE courses.

            ii.   Records, documents, programs, applications, or

materials from January 2011 through March 25, 2019, relating to

any of the Subject Entities’ employee handbooks or manuals,

employment contracts, compensation records, and employee lists.

            jj.   Records, documents, programs, applications, or

materials relating to any locations or services used by AVENATTI

and/or any of the Subject Entities to store physical or

electronic records.

            kk.   With respect to any SUBJECT DEVICE containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                  i.   evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,




                                    viii
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 14 of 23 Page ID #:497



browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                  ii.     evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                  iii. evidence of the attachment of other devices;

                  iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                  v.      evidence of the times the device was used;

                  vi.     passwords, encryption keys, and other access

devices that may be necessary to access the device;

                  vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                  viii.        records of or information about

Internet Protocol addresses used by the device;

                  ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

      2.    As used herein, the terms “records,” “documents,”

“correspondence,” “programs,” “applications,” and “materials”



                                     ix
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 15 of 23 Page ID #:498



include records, documents, correspondence, programs,

applications, and materials created, modified, or stored in any

form, including in digital form on any digital device and any

forensic copies thereof.

II.   SEARCH PROCEDURES FOR HANDLING POTENTIALLY PRIVILEGED
      INFORMATION ON THE SUBJECT DEVICES
      3.     In searching the SUBJECT DEVICES (including the

forensic copies thereof), the following procedures will be

followed at the time of the search in order to avoid unnecessary

disclosures of any privileged attorney-client communications or

attorney work product.

      4.     Law enforcement personnel conducting the investigation

and search and other individuals assisting law enforcement

personnel in the search (the “Investigation Team”) have already

obtained custody of the SUBJECT DEVICES, which are capable of

containing evidence of the Subject Offenses, or capable of

containing data falling within the scope of the items to be

seized.    The Investigation Team shall facilitate the transfer of

the SUBJECT DEVICES to the “Privilege Review Team” (previously

designated individuals not participating in the investigation of

the case).    The Privilege Review Team, including a Privilege

Review Team Assistant United States Attorney (“PRTAUSA”) or

PRTAUSAs, will then review the SUBJECT DEVICES as set forth

herein.    The Investigation Team will review only data from the

SUBJECT DEVICES that has been released by the Privilege Review

Team to the Investigation Team.




                                     x
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 16 of 23 Page ID #:499



      5.    The Privilege Review Team will, in their discretion,

either search each SUBJECT DEVICE where it is currently located

or transport it to an appropriate law enforcement laboratory or

similar facility to be searched at that location.

      6.     The Privilege Review Team and the Investigation Team

shall complete the search discussed herein as soon as is

practicable but not more than 180 days from the date of

execution of the warrant.       The government will not search the

SUBJECT DEVICES beyond this 180-day period without obtaining an

extension of time order from the Court.

      7.    The Investigation Team will provide the Privilege

Review Team and/or appropriate litigation support personnel 29
with a list of “scope key words” to search for on the digital

devices, to include words relating to the items to be seized as

detailed above.     The Privilege Review Team will conduct an

initial review of the SUBJECT DEVICES using the scope key words,

and by using search protocols specifically chosen to identify

documents and data that appear to be within the scope of the
warrant.    The Privilege Review Team may also do a more detailed

quality check of this data and the results of this initial

review, to ensure that the key word search is effective.

Documents and data that are identified by this initial review,

after quality check, as not within the scope of the warrant will


      29
       Litigation support personnel and computer forensics
agents or personnel, including IRS Computer Investigative
Specialists, are authorized to assist both the Privilege Review
Team and the Investigation Team in processing, filtering, and
transferring documents and data seized during the execution of
the warrant.


                                     xi
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 17 of 23 Page ID #:500



be maintained under seal and not further reviewed absent

subsequent authorization.

      8.    The Investigation Team will also provide the Privilege

Review Team with a list of “privilege key words” to search for

among the documents and data that are identified by the initial

review and quality check described above as appearing to fall

within the scope of the warrant, to include specific words

associated with AVENATTI, J.R., F.M., and any of the following

law firms (a) EA LLP; (b) A&A; (c) X-Law Group; (d) Foster

Pepper PLLC; (e) Osborn Machler PLLC; (f) Eisenhower Carlson

PLLC; (g) Talmadge/Fitzpatrick/ Tribe, PPLC; (h) The Brager Tax

Law Group; (i) SulmeyerKupetz; (j) Baker & Hostetler LLP;

(k) Shulman Hodges & Bastian LLP; (l) Legal & Tax Consulting

Group; (m) Pachulski Stang Ziehl & Jones LLP; (n) Foley &

Lardner LLP; (o) Raines Feldman, LLP; and (p) Pansky Markle

Attorneys at Law.     The privilege key words shall also include

the above referenced law firms’ domain names and lawyers’ email

addresses, and generic words such as “privileged,” “work

product.”    The Privilege Review Team will conduct a review of

these documents and data using the privilege key words, and by

using search protocols specifically chosen to identify documents

and data containing potentially privileged information.

Documents or data which are identified by this review as not

potentially privileged may be given to the Investigation Team.

      9.    Documents or data that the privilege key word searches

identify as potentially privileged will be reviewed by a

Privilege Review Team member to confirm that they contain



                                    xii
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 18 of 23 Page ID #:501



potentially privileged information.         Documents or data that are

determined by this review not to be potentially privileged may

be given to the Investigation Team.        Documents or data that are

determined by this review to be potentially privileged will be

given to the United States Attorney’s Office for further review

by a PRTAUSA.     Documents or data identified by the PRTAUSA after

review as not potentially privileged may be given to the

Investigation Team.      If, after review, the PRTAUSA determines it

to be appropriate, the PRTAUSA may apply to the court for a

finding with respect to particular documents or data that no

privilege, or an exception to the privilege, applies.           Documents

or data that are the subject of such a finding may be given to

the Investigation Team.

      10.   Documents or data identified by the PRTAUSA(s) after

review as privileged (that are not subject to a finding by a

court of no privilege or an exception to the privilege) or

potentially privileged and outside the scope of the items to be

seized shall be segregated and sealed together in an enclosure,

the outer portion of which will be marked as containing

potentially privileged information, and maintained by the

investigative agency.      Such data or documents shall not be

accessible by or given to the Investigation Team at any time

absent authorization of the Court.         However, the Privilege

Review Team may, in its discretion, store the privileged and

potentially privileged data and documents in a folder or a set

of folders in a document review platform database, such as

Relativity or Eclipse, that remains inaccessible to the



                                    xiii
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 19 of 23 Page ID #:502



Investigation Team.      The Privilege Review Team’s access to this

separate document review platform database shall cease upon

expiration of the warrant.       However, litigation support

personnel from the United States Attorney’s Office, United

States Department of Justice, and/or the investigating agency

may continue to access this separately-maintained document

review database for the purpose of database maintenance.

      11.   The Investigation Team will search only the documents

and data that the Privilege Review Team provides to the

Investigation Team at any step listed above in order to locate

documents and data that are within the scope of the search

warrant.    The Investigation Team does not have to wait until the

entire privilege review is concluded to begin its review for

documents and data that are within the scope of the search

warrant.    The Privilege Review Team may also conduct the search

for documents and data within the scope of the search warrant if

that is more efficient.      This second “scope” review is intended

only to ensure that the initial scope key word review

successfully eliminated data outside the scope of the search

warrant from seizure.

      12.   The Privilege Review Team will segregate any

identifiable documents and/or data that it discovers during the

search of the Subject Devices relating to Stephanie Clifford v.
Donald J. Trump, No. 2:18-CV-2217-SJO-FFM (C.D. Cal.), the

representation of Stephanie Clifford, and/or the representation

of Julie Swetnick.     Such documents and/or data will be

maintained under seal by the investigating agency without



                                    xiv
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 20 of 23 Page ID #:503



further review as set forth in paragraphs 7 and 10 above absent

subsequent authorization from the Court.         This provision,

however, shall not preclude the Privilege Review Team or

Investigation Team from reviewing financial and accounting

records covered by paragraphs 1.d, 1.f, 1.g, and 1.r above,

which reference the representations of Ms. Clifford or Ms.

Swetnick.

      13.   To the extent that any documents and/or data covered

by paragraph 1.p above, such as attorney-client fee contracts,

engagement letters, and client billing records, contain

information that is potentially protected by the attorney-client

privileged or the attorney-work-product doctrine, the Privilege

Review Team shall redact all such potentially privileged

information from the documents or data before releasing the

documents and/or data to the Investigation Team unless the

specific client agrees to waive the attorney-client privilege.

      14.   If, upon review, a member of the Investigation Team

determines that a document or data appears to contain

potentially privileged information, the Investigation Team

member shall discontinue its review of the document or data and

shall immediately notify a member of the Privilege Review Team.

The Investigation Team member may record identifying information

regarding the potentially privileged document or data that is

reasonably necessary to identify the document or data for the

Privilege Review Team.      The Investigation Team shall not further

review any documents or data that appears to contain such

potentially privileged information until after the Privilege



                                     xv
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 21 of 23 Page ID #:504



Review Team has completed its review of the additional

potentially privileged information discovered by the

Investigation Team member.

      15.   In performing the reviews, both the Privilege Review

Team and the Investigation Team may:

            a.    search for and attempt to recover deleted,

“hidden,” or encrypted data;

            b.    use tools to exclude normal operating system

files and standard third-party software that do not need to be

searched; and

            c.    use forensic examination and searching tools,

such as “EnCase,” “FTK” (Forensic Tool Kit), Nuix, Axiom,

Relativity, and Eclipse, which tools may use hashing and other

sophisticated techniques.

      16.   If either the Privilege Review Team or the

Investigation Team, while searching a SUBJECT DEVICE encounters

immediately apparent contraband or other evidence of a crime

outside the scope of the items to be seized, they shall

immediately discontinue the search of that device pending

further order of the Court and shall make and retain notes

detailing how the contraband or other evidence of a crime was

encountered, including how it was immediately apparent

contraband or evidence of a crime.

      17.   If the search determines that a SUBJECT DEVICES does

contain data falling within the list of items to be seized, the

government may make and retain copies of such data, and may

access such data at any time.



                                    xvi
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 22 of 23 Page ID #:505



      18.   The government may retain the SUBJECT DEVICES

(including any forensic copy thereof), which have already been

obtained by the Investigation Team, but may not access data

falling outside the scope of the other items to be seized (after

the time for searching the device has expired) on the SUBJECT

DEVICES absent further court order.

      19.   After the completion of the search of the SUBJECT

DEVICES, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

      20.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.

III. REQUESTS FOR APPOINTMENT OF A SPECIAL MASTER
      21.   To the extent that AVENATTI, EA LLP, or any other

party intends to request that a special master be appointed to

handle the review of any potentially privileged information

seized during the execution of this Search Warrant, such a

request must be filed with this Court within seven days of the

execution of this Search Warrant.          The government will then have

seven days to file any opposition to such a request.

      22.   Any request for the appointment of a special master

must, at a minimum, address the following issues:          (a) the legal

basis for the request; (b) the anticipated role of the special

master, should one be appointed; (c) proposed search and review



                                    xvii
Case 8:19-mj-00419-DUTY Document 4 Filed 05/24/19 Page 23 of 23 Page ID #:506



procedures to be followed by the special master, should one be

appointed; (d) proposed procedures for the selection of a

special master; (e) the names of at least three proposed special

masters; and (f) the party’s ability to pay for any costs and

fees incurred by a special master.




                                   xviii
